—Order of disposition, Family Court, Bronx County (Cira Martinez, J.), entered *204on or about February 26, 1998, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree and grand larceny in the fourth degree, and placed him with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The finding was not against the weight of the evidence. We see no reason to disturb the court’s determinations concerning identification. Concur — Sullivan, J. P., Mazzarelli, Lerner, Rubin and Saxe, JJ.